Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-16, drawn to an apparatus) in the reply, filed on 01/12/2022 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “configured and adapted to” across the claim list would have a better form, if amended to be “configured to”, because it merely repeats the similar term.

(2) The “wherein the plurality of flow resistors and the gas-collecting device are, respectively, a part of the first and the third sections” of Claim 6 would have a better form, if amended to be “wherein the plurality of flow resistors and the gas-collecting device are, respectively, disposed in the first and the third sections”. 
Further, the “the first and the third section” above should be (all the same, merely matter of format):
(i) “the first and third sections” OR
(ii) “the first section and the third section”.

 (3) The “once the housing body and the housing lid are assembled” of Claim 8 would have a better form, if amended to be “when the housing body and the housing lid are assembled”.

(4) The “the flow resistors” of Claims 9 and 11 should be “the plurality of flow resistors”.

(5) The “wherein the diameter of each at least two compartments or channels ranges” of Claim 16 should be (all the same, merely matter of format):
(i) “wherein the diameter of each compartment or channel ranges”,
(ii) “wherein the diameter of each of the at least two compartments or channels ranges” OR
(iii) “wherein the diameter ranges”, because this diameter recites a prior recited “diameter of the at least two compartments or channels” in the same claim, thus it may be omitted.
Further, the “even larger” above would have a better form, if amended to be “larger”.

Appropriate correction is required.

Claim interpretation
(1) The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


-a. The “gas-collecting device” in claim 1, because of the generic place holder, “device”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 2 recites “the inner side of the housing lid” in the “comprising baffles on the inner side of the housing lid, the baffles configured…”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as “an inner side of the housing lid”.

(2) Claim 2 recites “the side view of the baffles”. There is insufficient antecedent basis for the limitation in the claim.


(3) Claim 3 recites “at least three sections including the first, the second and the third sections”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as (all the same, merely matter of format):
(i) “at least three sections including first, second and third sections” OR
(ii) “at least three sections including a first section, a second section and a third section”.

(4) Claim 4 recites “the bottom of the interior volume and the sidewall of the interior volume”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as “a bottom of the interior volume and a sidewall of the interior volume”.

(5) Claim 4 recites “the surface of the bottom and the sidewalls of the interior volume”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as (all the same, merely matter of format):
(i) “surfaces of the bottom and sidewalls of the interior volume”,
(ii) “surfaces of the bottom and sidewalls” (note the “interior volume” can be omitted because it is repeated in the same claim),

(iv) “a surface of the bottom and a surface of the sidewalls” (note the “the interior volume” can be omitted because it is repeated in the same claim).

(6) Claim 4 is also not clear, because it recites both “the sidewall of the interior volume” and “the sidewalls of the interior volume”. Which one is the applicants intend to recite, sidewall or sidewalls? 
An appropriate correction is respectfully requested.

(7) Claim 5 recites “wherein the height of the two inside walls is shorter than the height of the sidewall of the interior volume”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as “wherein heights of the two inside walls are shorter than a height of the sidewall of the interior volume”.

(8) Claim 5 recites “the top portion”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as “a top portion”.

(9) Claim 5 is also not clear, because the claim 5 is dependent from the claim 3 and the claim 5 recites “the sidewall”. However, the claim 3 never recites the “sidewall”. 

(10) Claim 7 recites “the bottom of the interior volume”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as “a bottom of the interior volume”.

(11) Claim 8 recites “wherein the height of each divider is higher than those of the at least two inside walls”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as “wherein a height of each divider is higher than heights of the at least two inside walls”. Further note, Office does not recommend use of a pronoun, because it may include various interpretations.

(12) Claim 8 is also not clear, because of “is able to” in the “so that each divider is able to touch or engage with corresponding structures formed on the inner side of the housing lid”. The “is able to” merely indicates capability, not a structural configuration, thus it is not clear that the component actually requires the feature or it is sufficient to show the component has a capability.


(13) Claim 8 recites “the inner side of the housing lid”. There is insufficient antecedent basis for the limitation in the claim.
For the purpose of examination, it will be examined as “an inner side of the housing lid”.

(14) Claim 10 is not clear, because of the “The vapor delivery system of claim 10”, in other words, the claim 10 recites the system of Claim 10, which is not recited yet.
For the purpose of examination, the claim 10 will be examined as dependent from the claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-4, 6-7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20080202426, hereafter ‘426).
Regarding to Claim 1, ‘426 teaches:
Precursor evaporation system (abstract, the claimed “A vapor delivery system for vaporizing a solid or liquid precursor”);
Container 310 (Figs. 3-4, [0066], the claimed “the system comprising: a housing body defining an interior volume therein”);
Lid 320 ([0066]), the carrier gas may be coupled to the container 310 through the lid 320 via a gas supply line (not shown) ([0080]), and the outlet 322 in the lid 320 ([0068], the claimed “a housing lid comprising a gas inlet and a gas outlet”);
The upper outer wall 342 of each upper tray 340 includes one or more upper tray openings 346 configured to flow the carrier gas from the carrier gas supply system (not shown), over the film precursor 350 towards central flow channel 318 of the container 310 ([0069], note the opening is a flow resistor and the tray is a compartment, further, Fig. 5D shows plural spaces divided in the tray, thus each space is also a compartment, the claimed “a plurality of flow resistors, fluidically connected to the gas inlet, configured and adapted to receive a carrier gas from the gas inlet and generate gas distribution lines in the interior volume; at least two compartments or channels, contained in a lower portion of the interior volume and having the solid or liquid precursor therein, the at least two compartments or channels configured and adapted to allow passage of the carrier 
The inner walls 344 define the central flow channel 318 ([0069], note the central flow channel below the outlet 322 has a tube shape, thus it is a gas-collecting device, defined by the applicants’ specification, see the applicants’ specification, paragraph [0084] of the published instant application, the claimed “a gas-collecting device downstream of the at least two compartments or channels, fluidically connected to the gas outlet in the housing lid, the gas-collecting device configured and adapted to deliver a mixture of the carrier gas and the vapor from the solid or liquid precursor out of the system”);
The carrier gas supply system 160 can comprise a gas source 161, and a mass flow controller 165 (Fig. 2, [0051]), and controller 196 can control the carrier gas flow through mass flow controller 165 to obtain the desired film precursor flow to the process chamber 110 ([0056], the claimed “and a flow controller fluidically connected to a carrier gas source, the flow controller being configured and adapted to control a feed flow rate of the carrier gas into the interior volume through the gas inlet, wherein a gas distribution flow rate of the carrier gas along each gas distribution line is controlled by the feed flow rate of the carrier gas feeding into the gas inlet”).

Regarding to Claims 3-4,
‘426 teaches an upper outer wall 342 and an inner wall 344 ([0069], note due to the walls, annular space 360, inner volume of the tray 340 and central flow channel 318 are formed, the claimed “further comprising at least two inside walls in the interior 

Regarding to Claim 6,
‘426 teaches an annular space 360 ([0071]), and central flow channel 318 ([0069], the claimed “wherein the plurality of flow resistors and the gas-collecting device are, respectively, a part of the first and the third sections to receive the carrier gas from the gas inlet, generate the gas distribution lines in the interior volume and deliver a mixture of the carrier gas and the vapor from the solid or liquid precursor to the gas outlet”).

Regarding to Claim 7,
‘426 teaches the precursor stabilization element 348 may include one or more ribs extending vertically from approximately the bottom of each tray and extending from approximately the inner wall 344 to approximately the outer wall 342 of each tray (Fig. 5D-5E, [0077], the claimed “further comprising dividers separating the second section into the at least two compartments or channels, wherein each divider is connected to 

Regarding to Claim 13,
The flow rate passing through the openings 346 would have the same, see the claim interpretation above (the claimed “wherein the gas distribution flow rates of the carrier gas along the gas distribution lines are about the same”).

Regarding to Claim 14,
Figs. 4, 5D-5E of ‘426 show the top view of the tray or each space in the tray can be interpreted as a linear shape, S-shape or a zigzag shape (the claimed “wherein a top view of the at least two compartments or channels is in a shape selected from a linear shape, an S-shape or a zigzag shape”).

Regarding to Claim 15,
‘426 teaches the carrier gas can include, for example, an inert gas, such as a noble gas (i.e., He, Ne, Ar, Kr, Xe) ([0035], the claimed “wherein the carrier gas is N2, Ne, Ar, Kr or Xe”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘426 in view of Koukitu et al. (US 20200071848, hereafter ‘848).
Regarding to Claim 2,
‘426 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: further comprising baffles on the inner side of the housing lid, the baffles configured and adapted to create a turbulence to make the carrier gas and the vapor from the solid precursor efficiently mixed, wherein the baffles are composed of strip-shaped bars on the inner side of the housing lid perpendicular to a flow direction of the carrier gas and the side view of the baffles is in a saw-tooth shape, a triangle shape, a sine wave shape, or a side-by-side semi-circle shape.

‘848 is analogous art in the field of film forming apparatus (title). ‘848 teaches projecting members projecting from a ceiling face adjoining the internal space 24 of the vapor-liquid reaction chamber 11 into the internal space 24 (Fig. 2, [0115], not the side view of the projecting member can be interpreted as a saw-tooth shape, a triangle shape, a sine wave shape, or a side-by-side semi-circle shape).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added projecting members, such as the baffle, into ‘426, for the purpose of promoting gas mixing effect.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘426 in view of Shenai-Khatkhate et al. (US 20060121198, hereafter ‘198).
Regarding to Claim 9,
‘426 teaches openings 346 (the claimed “wherein the flow resistors are holes filled”). 

‘426 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
 filled with a porous material.

‘198 is analogous art in the field of CVD reactor (abstract). ‘198 teaches the lower end of the inlet opening 19 contains inlet porous element 9 (Fig. 4, [0053]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added porous element, into ‘426, for the purpose of providing a restriction for the gas flow, thus affording uniform carrier gas flow through the solid precursor compound.

Regarding to Claim 10,
‘198 further teaches Suitable materials for forming the porous element include, but are not limited to, glass, PTFE and metals such as stainless steels and nickel alloys ([0023]), thus the imported porous element has a metal having a tube or plate shape (the claimed “wherein the porous material within the holes is further contained by a metal element selected from a metal tube, a metal sphere, or a metal plate”).

Regarding to Claim 11,
‘426 further teaches the diameter of each orifice can, for example, range from approximately 0.4 mm to approximately 2 mm ([0083]), thus finding the claimed range is an obvious matter (the claimed “wherein the flow resistors have an average size ranging from about 1 mm to about 1 cm”),


‘128 further teaches Porous elements having a wide variety of porosities may be used in the present invention. The particular porosity will depend upon a variety of factors well within the ability of those skilled in the art. Typically, the porous element has a pore size of from 1 to 100 μm, more typically from 1 to 10 μm ([0023]), thus finding the claimed pore size is an obvious matter (the claimed “wherein pores in the porous material have an average pore size of approximately 1 micrometer or less”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘426.
Regarding to Claim 16,
As shown in Figs. 5D-5E of ‘426, each compartment has an aspect ratio, because it has length and diameter (or maximum distance across) (the claimed “wherein an aspect ratio of length versus diameter (or maximum distance across) of the at least two compartments or channels is, wherein the diameter of each at least two compartments or channels ranges”), in other words, ‘426 teaches all the limitations except the number ranges.

However, as shown in Figs. 5D-5E, the compartments within the tray can have various dimension, based on a desired application, consequently, a length and a diameter (or maximum distance across) are result effective control parameters, as a result the aspect ratio determined by the length and diameter is also a result effective control parameter.
 

 
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, as discussed in the 112 rejection above, the claim 5 is considered being dependent from the claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440. The examiner can normally be reached M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718